DETAILED ACTION

Priority
It is acknowledged that the claim for foreign priority is perfected as a certified copy of (CN) 202010105654.6 is received.

Response to Arguments 
Applicant’s arguments and amendments filed on 12/01/2021, with respect to claims 1-7 have been fully considered. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. Due to submission of acceptable Terminal Disclaimer, which is filed on 12/06/2021 and approved on 12/062021, the Double Patenting rejections addressed in the previous office action have been withdrawn. Therefore, the rejections and objections addressed in the previous office action has been withdrawn and claims 1-7 are allowed.

Allowable Subject Matter
Claims 1-7 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a modular shaking table test device with heavy load capacity and extensible test frequency and area, comprising, in combination with the other recited elements, an integration foundation being fixedly arranged on the upper end face of the shaking table body; an excitation platform being 

Claims 2-7 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861